Citation Nr: 1112816	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-47 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbosacral spine disability.

4.  Entitlement to service connection for lower extremity radiculopathy, claimed as secondary to a lumbosacral spine disability.

5.  Entitlement to service connection for erectile dysfunction.
 

REPRESENTATION

Veteran represented by:	Heather Van Hoose, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2011, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for bilateral hearing loss, lower extremity radiculopathy, a lumbosacral spine disability and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current tinnitus is related to active service.



CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).



Analysis

The Veteran claims service connection for bilateral tinnitus.  Specifically, he claimed during his February 2011 hearing testimony that he has had ringing in his ears since being exposed to very loud engine noise from tanks and other vehicles while on active duty.

The Board notes that the Veteran's DD 214 indicates that his military occupational specialty was tank system mechanic for three years and eleven months.  A record of assignments additionally indicates that the Veteran served as an auto mechanic while on active duty.

The Board has determined that the evidence satisfactorily establishes that the Veteran was subjected to excessive noise during active duty, as such is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Moreover, there is no indication of any other excessive noise exposure post-service.  Additionally, the Veteran is competent to testify as to the presence of tinnitus and to the chronicity of such condition since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).   Such statements are found to be credible here.  Therefore, the Board concludes that the Veteran's tinnitus is attributable to his excessive noise exposure during active service.  As such, an award of service connection is appropriate.


ORDER

Entitlement to service connection for bilateral tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Veteran was scheduled for a VA audiologic examination in December 2008.  Unfortunately, he did not appear for such examination.  As the Board has conceded the Veteran's in-service noise exposure while on active duty, it is determined that he should be given an additional opportunity to be examined by a VA examiner in order to ascertain if he has current hearing loss that is related to active service.

Concerning the Veteran's claim of service connection for erectile dysfunction, he has presented evidence of participation in a Gonorrhea Vaccine Field Trial during March 1983 while on active duty.  Prior to this, the Veteran had been treated for venereal disease several times while on active duty.  Specifically, the Veteran was treated for lice in the pubic area during August 1978, a rash on his penis during May 1981, penis warts during August 1981, gonorrhea in October 1982, crabs in the pubic area during April 1983 and an unidentified sexually transmitted disease in May 1983.  Additionally, VA treatment notes indicate impotence of organic origin, as well as current diagnoses of diabetes mellitus and hypertension.  Thus, a VA examination with an opinion as to the relationship between the Veteran's active service vaccine for gonorrhea and/or treatment for sexually transmitted disease and any current impotence is required to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, a May 2008 letter from the Veteran's attorney indicates that the Veteran had been granted disability benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Additionally, the Veteran testified during his February 2011 Board hearing that he was treated at the Beckley VA Medical Center (VAMC) beginning in the 1990s for various conditions, to include his back disability.  Such records must be requested on remand.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Obtain and associate with the claims file relevant VA treatment records not already associated therewith, to include records from the Beckley VAMC dating from 1990 to present.

3.  Upon completion of the above, afford the Veteran a VA audiologic examination to determine the current nature of the Veteran's hearing loss and any possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's current hearing loss is more likely, less likely, or at least as likely as not related to the Veteran's in-service noise exposure.  A rationale should be provided for all opinions expressed.

4.  Upon completion of paragraphs numbered one and two above, afford the Veteran a VA examination to determine the current nature of the Veteran's erectile dysfunction and any possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's current erectile dysfunction is more likely, less likely, or at least as likely as not related to any incident of the Veteran's military service.  The examiner should specifically consider the Veteran's testimony that he lost his sex drive within six months of receiving the experimental gonorrhea vaccine, and should further as well consider the Veteran's in-service treatment for a variety of sexually transmitted diseases.  The examiner should also consider whether the Veteran's erectile dysfunction is related to any non-service connected disorder, to include diabetes mellitus and hypertension.  A rationale should be provided for all opinions expressed.

5.  Thereafter, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

				

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


